PER CURIAM.
We affirm appellant’s convictions for possession of marijuana in excess of twenty grams, and possession of drug paraphernalia. There was competent, substantial evidence to support the trial court’s denial of appellant’s motion to suppress.
We remand for correction of Simpson’s guideline scoresheet, to show the possession of marijuana was a level one offense, rather than a level three offense, and to adjust the guideline points accordingly. We affirm appellant’s sentence, however, as it was pursuant to a plea agreement upon the trial court’s denial of his suppression motion. Accordingly, the difference in points would not have affected the sentence. See Burrows v. State, 649 So.2d 902 (Fla. 1st DCA 1995).
GUNTHER, C.J., and POLEN and FARMER, JJ., concur.